PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,822,553
Issue Date: September 2, 2014
Application No. 12/807,668
Filing or 371(c) Date: September 10, 2010
Attorney Docket No. SAGA-2
For: COAL-TO-LIQUID SYSTEMS AND METHODS 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.378(b), filed November 6, 20191, in response to the decision mailed August 12, 2019, dismissing the original petition to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by September 14, 2018. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Petitioner is reminded that the window is now open to accept payment of the 7 ½ year maintenance fee until March 2, 2022 or with a small surcharge starting March 3, 2022 thru September 1, 2022. The last day to pay the 7 ½ year maintenance fee is September 2, 2022.  

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                       


    
        
            
    

    
        1 The one (1) month extension of time filed concurrently with the petition is hereby accepted to make the filing of the instant petition timely filed.